Citation Nr: 0918026	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-06 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 through 
November 1945.  The Veteran was confined as a prisoner of war 
for eight months during service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and Board remand.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDING OF FACT

Posttraumatic stress disorder (PTSD) is manifested by sleep 
difficulties, nightmares, hypervigilance, intrusive thoughts, 
exaggerated startle response, flashbacks, irritability, anger 
outbursts, anxiety, social isolation, a depressed mood, 
restricted or flat affect, and crying episodes.  The evidence 
also showed that the Veteran had good grooming and hygiene, 
organized thoughts, no suicidal or homicidal ideation, no 
psychosis, logical and linear thought process, no auditory or 
visual hallucinations, no delusions, and intact insight and 
judgment. 



CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD, but no 
more, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to a February 2009 post-remand 
readjudication of the Veteran's claim, February 2004, October 
2005, March 2006, and October 2008 letters, an August 2004 
statement of the case satisfied, and December 2004, December 
2005, and May 2006 supplemental statements of the case 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a readjudication of the claim).  The letters also requested 
that the Veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Veteran's available service treatment records, VA medical 
treatment records and VA examination reports have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By an October 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
January 3, 1998.  By a March 2003 rating decision, the RO 
assigned a 30 percent evaluation, effective March 26, 2002.  
In January 2004, the Veteran filed another claim for an 
increased evaluation for PTSD.  By a May 2004 rating 
decision, the RO denied the Veteran's claim.  The Veteran 
filed a timely appeal of that decision.

A May 2001 VA psychological report reflects the Veteran's 
complaints of nightmares, intrusive thoughts, exaggerated 
startle response, anger outbursts, irritability, and sleep 
disturbance.  The Veteran reported that he had some friends, 
but mostly kept to himself.  Mental status examination 
revealed the Veteran to be alert and fully oriented with a 
restricted range of affect and slow speech.  He was anxious 
and his mood was depressed.  He denied hallucinations, 
illusions, and delusions.  His intelligence was normal, his 
memory was adequate, and his judgment was appropriate.  He 
denied suicidal and homicidal ideation.  The diagnosis was 
PTSD and a Global Assessment of Functioning (GAF) score of 58 
was assigned, which reflects moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994) (DSM-IV).

In March 2003, the Veteran underwent a VA examination for 
PTSD.  He complained of flashbacks, nightmares, 
hypervigilance, anxiety, and social isolation.  Mental status 
examination revealed the Veteran to be cooperative and 
pleasant with some difficulty with concentration and 
attention.  His short-term memory was poor and he sometimes 
had long-term memory trouble.  He was not depressed.  The 
diagnosis was chronic delayed PTSD, and a GAF score of 45 was 
assigned, which indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
See DSM-IV at 46-47.

VA treatment records from January 2004 through July 2007 
reveal continued complaints of and treatment for PTSD.  They 
also reflect diagnoses of and treatment for dementia, 
Alzheimer's type.  A January 2004 treatment record reflects 
the Veteran's complaints of nervousness, anger outbursts, and 
memory problems.  Mental status examination revealed the 
Veteran was cooperative and friendly.  His eyes teared when 
he talked about his experiences.  He had good hygiene and 
good insight, but some memory trouble.  There was no 
psychosis or suicidal or homicidal ideation.  The diagnoses 
were cognitive deficits, depression and dysthymia, and rule 
out PTSD.  A GAF score of 45 was assigned, which signifies 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See DSM-IV at 46-47.  
February 2004 treatment records note the Veteran's complaints 
of nervousness, memory trouble, and intrusive memories.  The 
diagnoses were PTSD with ruminating and rule out early onset 
dementia.  A March 2004 treatment record notes the Veteran's 
complaints of sleep disturbance.  Mental status examination 
reflected that the content of the Veteran's speech was full 
of despair.  There was some evidence of psychomotor 
retardation, but the physician noted that it may be within 
the normal range for his age.  The Veteran was able to 
maintain eye contact and sustain concentration.  His affect 
was sad with continual crying episodes.  He was a good 
historian with an intact long-term memory.  His wife reported 
that the Veteran had short-term memory trouble.  He denied 
suicidal and homicidal ideation.  There was no evidence of 
auditory or visual hallucinations.  

In March 2004, the Veteran underwent another VA examination 
for PTSD.  He complained of symptoms including anxiety, 
depression, intrusive memories, irritability, nightmares, 
anger outbursts, flashbacks, avoidance of crowds, exaggerated 
startle response, and memory problems.  He reported that his 
symptoms worsened after he retired in 1988, that he was a 
member of a local prisoner of war group for 15 years, and 
that he volunteered at a community hospital four hours per 
week and did most of the housework.  He also indicated that 
he socialized with a couple and went out to restaurants two 
times per week.  He noted that his relationship with his 
children was good.  Mental status examination reflected that 
the Veteran was easily startled when his name was called.  
His mood was depressed and his affect was appropriate.  His 
thought process was logical, but he had difficulty recalling 
past history other than remote data.  He was able to recall 
experiences during service, but not able to remember when he 
had surgeries or medical problems, or more recent data.  He 
denied delusions, hallucinations, and suicidal or homicidal 
ideation.  He was alert and oriented to place and person, but 
he gave the year of 1994.  He then stated that he meant to 
say 2004.  He had problems with recent memory and 
concentration.  Insight and judgment were fair and intellect 
was average.  The diagnoses were chronic PTSD and rule out 
dementia of Alzheimer's type, and a GAF score of 45 was 
assigned, which reflects serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
See DSM-IV at 46-47.  The VA examiner stated that the 
Veteran's memory problems were most likely due to Alzheimer's 
Dementia, and that his impairments appeared to be more 
related to dementia and physical problems than PTSD.  

April 2004 VA treatment records note that the Veteran 
reported a steady decline in his memory since 1988.  He 
stated that he forgot street signs and medications.  The 
Veteran underwent psychological testing to evaluate the 
severity of his depressed mood, anxiety, and PTSD.  The 
Veteran scored a 41 on the Beck Depression Inventory, placing 
him in the severe range of symptoms for depression.  He 
reported self-blame, criticism, loss of appetite, weight 
loss, loss of interest in sex, fatigue, sadness, anhedonia, 
guilt, self-disgust, loss of interest in people, sleep 
disturbance, and worry about physical problems.  The Veteran 
scored a 41 on the Beck Anxiety Index, reflecting severe 
symptoms for anxiety.  The Veteran noted nervousness, hand 
tremors and numbness, shaking while walking, inability to 
relax, fear of losing control, fear of dying, and fear of the 
worst thing possible happening.  The Veteran scored a 108 on 
the Mississippi Scale for Combat Stress.  The physician 
concluded that the Veteran was clearly disturbed by severe 
levels of anxiety and depression including those associated 
with PTSD.  

A June 2004 VA treatment record notes the Veteran's 
complaints of forgetting things like recent conversations.  
He noted that he enjoyed yard work.  Mental status 
examination revealed the Veteran was alert and fully 
oriented.  He had good personal hygiene, and his speech was 
positive for pathognomic signs, mostly the inability to 
retrieve words.  His mentation was concrete.  Other than word 
retrieval problems, his memory for events appeared to be 
intact.  He was a credible historian.  He had a moderate 
range of affect and mildly dysphoric mood.  Judgment 
processes were reasonably intact and insight into functional 
levels was reasonably intact.  There were no hallucinations 
or delusions.  There was no evidence of suicidal or homicidal 
ideation.  The Veteran oriented well toward a given task and 
sustained attention for extended periods of time.  He was not 
easily distracted by irrelevant or extraneous stimuli.  The 
diagnoses were chronic PTSD and dementia of the Alzheimer's 
type likely to interfere with processing emotions and 
thoughts.  A GAF score of 29 was assigned, which indicates 
that the Veteran's behavior was considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or the inability to function in 
almost all areas.  See DSM-IV at 46-47.

In his February 2005 substantive appeal, the Veteran reported 
symptoms including nightmares, social isolation, intrusive 
thoughts, and trouble focusing.  He noted that his PTSD 
symptoms worsened after he retired because his involvement in 
work and outside activities helped to keep him focused on the 
daily aspects of life.

In June 2005, the Veteran underwent another VA PTSD 
examination.  The Veteran was appropriately dressed with 
adequate hygiene.  He was pleasant and spoke in a low voice.  
He could not recall his social security number when asked.  
He could recall that he was a prisoner of war and that three 
of his cellmates died.  He also was able to remember that he 
was captured in a foxhole in France during the month of May, 
but he could not specify the year.  He could not recall the 
name of his camp or where it was located and he could not 
remember many of the circumstances of his captivity.  His 
memory difficulties were severe.  The VA examiner determined 
that it was not possible to perform an objective evaluation 
of the Veteran's PTSD due to the severity of his memory 
problems.  The examiner noted that it was possible that the 
memory difficulties might make the PTSD symptoms better, but 
the memory problems appeared to cause considerable 
limitation.  The diagnoses were by history only, and were 
PTSD and dementia.  The examiner stated that the dementia 
appeared to be more of a devastating problem than the PTSD.

An October 2006 VA treatment record reveals that the 
Veteran's grooming and hygiene were "okay," and that his 
speech was normal.  His mood was euthymic and his affect was 
congruent.  There was no psychomotor retardation and his 
thoughts were uncomplicated but organized.  There was no 
suicidal or homicidal ideation and no psychosis.  Cognition 
was impaired.  The diagnoses were PTSD and dementia, 
Alzheimer's type.  A GAF score of 35 was assigned, which 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  See DSM-IV at 
46-47.

In November 2008, pursuant to a Board remand, the Veteran 
underwent another VA examination.  The examiner essentially 
concluded that the severity of the Veteran's PTSD could not 
be determined due to the severity of his dementia.  The 
examiner reported that, historically, the Veteran presented 
with chronic persistent anxiety, intermittent bouts of 
depression, intrusive thoughts, nightmares, and anger 
outbursts.  The Veteran was unable to provide any history 
whatsoever during the examination due to the severe degree of 
dementia.  The Veteran's wife was also unable to provide any 
new information because the Veteran lived in a nursing care 
facility for more than one year.  Mental status examination 
revealed the Veteran to be poorly oriented to place, date, 
year, day, and the circumstance of the examination.  The 
Veteran produced no spontaneous speech at all during the 1.5 
hour examination.  He had difficulty coming up with his 
wife's name, and his speech was slurred when he did respond 
minimally to queries.  He often did not comprehend what he 
was being asked and would simply look at his hands or seem to 
have his mind wander aimlessly.  He was able to carry out 
one-step commands but was unable to carry out only somewhat 
more complex over-learned activities such as saluting his 
wife with his left hand.  He found these commands confusing 
and did not attempt them or his behavior in no way correlated 
with the command request.  Thought content could not be 
assessed given his paucity of speech.  The Veteran was 
completely unable to respond to many questions, though it 
appeared that he was attempting to find words that he had no 
access to, secondary to his dementing process.  There was no 
thought content spoken to determine if there was suicidal or 
homicidal ideation, and he did not appear to be responding to 
unseen or unheard stimuli.  The Veteran was unable to carry 
out his basic activities of daily living, and had help with 
all of them, to include walking.  His judgment was presumed 
impaired, given the absence of sufficient cognitive 
functioning.  He had no apparent insight into the nature of 
his deficits in cognition and was a completely unable 
historian.

Cognitive examination revealed the Veteran was not oriented.  
The examiner was unable to formally assess the Veteran with 
standard neuropsychological measures given the extent of his 
loss of cortical functioning.  The Veteran's simple attention 
was inconsistently intact and he showed little ability to 
sustain attention over time.  Complex attention or working 
memory function was impaired, and the Veteran was unable to 
spell "world" backwards.  His language production was 
impoverished, completely without spontaneity.  He was unable 
to write his spouse's name in compatible form, and his 
repetition of phrases and numbers was inconsistent and 
impaired.  He demonstrated buccofacial and complex limb 
apraxia on select tasks involving these aspects of learned 
motor movement.  He demonstrated an inability to encode, 
consolidate, and retrieve new learning.  He was unable to 
repeat a three-number sequence successfully with several 
trials.  There was no evidence that he retained the ability 
to recall his experiences from service or other remote 
emotionally ingrained events, nor was there reported evidence 
of emotional reactions consistent with such recollections.  
They could not be ruled out completely, however, given his 
disinclination to speak and impaired lexical access.  
Virospatial skills were not able to be assessed though there 
were reports of the Veteran getting lost going from his room 
to a nearby location in the nursing facility.  His 
"executive functions (flexible thinking, abstraction, mental 
sequencing, novel problem solving)" were impaired, given the 
dysfunction in the other areas of cognitive functioning.  The 
Veteran's processing speed appeared to be impaired.

The diagnoses were dementia not otherwise specified, probably 
of the Alzheimer's type with possible vascular contributions, 
and PTSD by recorded history of symptomatology at his last 
examination in 2004, with no evidence or sufficient ability 
to discern the presence of the content of his thinking or 
other emotion-based memories of the war-related traumas 
accurately at his severe level of dementia.  The examiner 
noted that the Veteran's wife was not able to speak to this, 
given her limited contact with him.  A GAF score of 21 was 
assigned, which reflects that the Veteran's behavior was 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or the 
inability to function in almost all areas.  See DSM-IV at 46-
47.  The VA examiner stated that the Veteran demonstrated a 
clear and distinct dementing process and that his history of 
PTSD is a completely separate finding with separate and 
unrelated etiologies.  The diagnosis of PTSD was based solely 
on the Veteran's past documented history of the disorder.  
There was not specific evidence that the two disorders 
exacerbated one another, but the dementing process may have 
lessened his recall for the cognitive aspects of his remote 
historical recall of war trauma.  His emotional symptoms and 
reactions of anxiety, dysphoria, anger, exaggerated startle 
response, or nightmares would not require verbal expression 
to be experienced and may be retained to some extent.  
However, this was unable to be ascertained without resort to 
speculation. 

The Veteran's current 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record supports 
a 50, but not 70 percent, evaluation for the Veteran's PTSD.  
Although the Veteran's GAF scores ranged from 21 to 58, his 
GAF scores based solely on his PTSD ranged from 40 to 58.  
The GAF scores assigned in January 2004, June 2004, August 
2004, November 2004, February 2005, October 2006, and 
November 2008 will not be considered because, in addition to 
PTSD, they are based on other psychological disorders such as 
dementia and major depressive disorder which are not service-
connected.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation 
omitted).  A GAF score is highly probative, as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey, 7 Vet. App. at 
207.  With regard to his PTSD, the Veteran's May 2001 GAF 
score of 58 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  In March 2003 and in March 2004, the Veteran's GAF 
scores based solely on PTSD were 45, which reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  In November 2004, the 
Veteran's GAF score based solely on PTSD was 40, which 
represents some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  Accordingly, 
the Veteran's GAF scores demonstrated moderate, serious, and 
major impairment due to PTSD.  Such impairment is not 
necessarily adequately reflected in a 30 percent evaluation, 
but also does not mandate a 50 percent evaluation.  
Accordingly, the Veteran's GAF scores are informative, but 
further analysis is necessary.  

The Board must consider all the pertinent evidence of record 
and set forth a decision based on the totality of the 
evidence in accordance with all applicable legal criteria.  
See Carpenter, 8 Vet. App. at 242.  The Board finds that the 
medical evidence of record supports an increased evaluation.  
The Veteran consistently reported depression, nightmares, 
intrusive thoughts, anxiety, sleep disturbance, irritability, 
flashbacks, and anger outbursts.  The Veteran also noted 
exaggerated startle response, avoidance of crowds, 
hypervigilance, social isolation, anhedonia, sadness, self-
blame, guilt, and fatigue.  Further, the evidence indicates 
that the Veteran complained of memory impairment and trouble 
focusing.  The objective medical evidence demonstrates that 
the Veteran had a restricted, anxious, and flat affect, and 
an anxious and depressed mood.  He had crying episodes, loss 
of motivation, general psychomotor retardation, and trouble 
with concentration and attention.  The evidence also 
indicates that the Veteran's cognition was grossly impaired, 
that his speech production was disturbed and slow, that his 
thoughts were impoverished and uncomplicated, and he had 
memory impairment.  However, the Veteran regularly had good 
grooming and hygiene, no suicidal or homicidal ideation, no 
psychosis, linear and logical thought process, no auditory or 
visual hallucinations, no delusions, and intact insight and 
judgment.  

The Board acknowledges that the June 2005 VA examination and 
the November 2008 VA examination indicate that the Veteran's 
psychological symptoms were significantly more severe than 
those discussed above, and reveal that the Veteran was poorly 
oriented, produced no spontaneous speech, had slurred speech, 
significant memory impairment, and was unable to carry on the 
basic activities of daily living.  However, the VA examiners 
reported that these more severe symptoms were more likely 
related to his dementia, and not his PTSD.  Specifically, 
those VA examiners indicated that the severity of the 
Veteran's PTSD could not be determined due to the severe 
nature of his dementia, and were only able to diagnose PTSD 
by history.

After a thorough review of the evidence of record, the Board 
concludes that, although not all of the symptomatology is 
demonstrated, the Veteran's symptoms and the GAF scores based 
solely on the Veteran's PTSD more closely approximate the 
requirement for a 50 percent evaluation than the currently 
assigned 30 percent evaluation.  See 38 C.F.R. § 4.7 (2008) 
(noting that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating); see also 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (noting that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships).

The Board finds, however, that a 70 percent evaluation is not 
for assignment because the evidence pertaining to the 
Veteran's PTSD does not show suicidal ideation; obsessional 
rituals; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances; or the 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (noting that a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships).  

Consideration has also been given regarding whether the 
assigned 50 percent schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extraschedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.  The Veteran's PTSD is manifested by sleep 
difficulties, nightmares, hypervigilance, intrusive thoughts, 
exaggerated startle response, flashbacks, irritability, anger 
outbursts, anxiety, social isolation, a depressed mood, 
restricted or flat affect, and crying episodes, but without 
evidence of suicidal or homicidal ideation, psychosis, 
auditory or visual hallucinations, or delusions.  
Accordingly, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's PTSD.  An 
evaluation in excess of 50 percent is provided for certain 
manifestations of PTSD, but as explained above, the medical 
evidence reflects that those manifestations are not present 
in this case.  In the absence of any additional factors, the 
RO's failure to refer this issue for consideration of an 
extraschedular rating was correct.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 50 percent for PTSD 
at any time during the period pertinent to this appeal.  38 
U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a disability rating in excess of 
the 50 percent for the Veteran's PTSD assigned herein, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

An increased evaluation of 50 percent, but no more, for PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


